MEMORANDUM    ENDORSED
       Case 1:19-cr-00477-GHW         Document 32 Filed 05/06/20 Page 1 of 2

                                7621 13th Avenue, Brooklyn NY 11228
                                        718.303.1702 Office
                                         718.395.1732 Fax
                                       JIandolo@jiandololaw.com
                                                               USDC SDNY          
     Ā                                                           DOCUMENT
                                                  May 5, 2020    ELECTRONICALLY FILED
                                                                 DOC #:
                                                                 DATE FILED: 5/7/20
     BY ECF
     The Honorable Gregory H. Woods
     United States District Court Judge
     United States Courthouse
     500 Pearl Street, Room 2260
     New York, NY 10007


     Re:   United States v. Elliot Martinez
           19 CR 477 (GHW)


     Dear Judge Woods:

           Defense counsel for the Defendant, Elliot Martinez, respectfully requests a
     90-day adjournment of the Defendant’s sentencing. Currently, Mr. Martinez’s
     sentencing hearing is scheduled for June 4, 2020.

            At the onset of the instant COVID-19 pandemic, Mr. Martinez plead guilty
     to one count pursuant to 21 USC 846 (b)1(B). The undersigned counsel has not
     had to opportunity to have a meaningful attorney-client meeting to discuss the
     following processes, which the undersigned believes is most prudent, prior to a
     pre-sentence investigation interview being conducted. In light of the lack of
     meaningful communication, an interview has not yet been completed and the
     undersigned objects to having the same completed via telephone.

           Although, Mr. Martinez does not wish to utilize the instant pandemic to
     his benefit, and understands his wrongdoing, the BOP has been negligent when
     attending to Mr. Martinez, while he fights through his flu like symptoms. Most
     importantly, it has recently come to the undersigned attention that Mr. Martinez
     has been hospitalized, for the aforesaid symptoms. It is unclear whether Mr.
     Martinez was exposed and infected with COVID-19 while incarcerated at MCC
     New York. While housed at MCC, Mr. Martinez was in close quarters with other
     inmates which are known COVID-19 patients. In light of the facts stated above,
     the undersigned respectfully requests that any in person interview which occurs
           Case 1:19-cr-00477-GHW Document 32 Filed 05/06/20 Page 2 of 2



in the future, occurs subsequent to a 14-day quarantine period, from Martinez’s
release from the hospital.

      Therefore, the undersigned counsel on behalf of Mr. Martinez and with the
consent of the Government respectfully requests the Court for a 90-day
adjournment of Mr. Martinez’s sentencing. Within a 90-day period, the
undersigned believes that the impact of COVID-19 will subside and MCC New
York will reopen for attorney-client visits which will allow the PSR to be
conducted in a safer environment for all involved.

       Ā

                                                        #%!"&"$'ȀĀĀ
        Ā         Ā      Ā         Ā       Ā        Ā        Ā       Ā
Ā         Ā        Ā       Ā        Ā        Ā       Ā    
                                               
  Application granted. The sentencing scheduled for June 4, 2020 is adjourned to
  September 8, 2020 at 12:00 p.m. The defendant's sentencing submissions are due
  no later than August 25, 2020; the Government's sentencing submissions are due
  no later than September 1, 2020.
  The Clerk of Court is directed to terminate the motion pending at Dkt. No. 31.
  SO ORDERED
  May 6, 2020
